Name: COUNCIL REGULATION (EEC) No 1272/93 of 24 May 1993 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1993)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 28 . 5. 93 Official Journal of the European Communities No L 131 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1272/93 of 24 May 1993 opening and providing for the administration of autonomous Community tariff quotas for certain fishery products (1993) are united within, and jointly represented by, the Benelux Economic Union, any operation relating to the adminis ­ tration of the tariff quotas may be carried out by any of its members, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Community supplies of certain species of fish or fish fillets currently depend on imports from third coun ­ tries ; whereas it is in the Community's interest to suspend partially the customs duties for the products in question, within Community tariff quotas of an appro ­ priate volume ; whereas, in order not to jeopardize the development prospects of this production in the Commu ­ nity and to ensure an adequate supply to satisfy user industries, it is advisable to open these quotas for a period from the date of entry into force of this Regulation to 31 December 1993 for certain products and from 1 July to 31 December 1993 for other products splitting certain quotas into two three-month periods and applying customs duties varied according to the sensitivity of the different products on the Community market ; Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing the Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Article 1 1 . The customs duties applicable to imports of the products listed in the Annex shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas indicated for each product. 2. Imports of the products in question shall not be covered by the quotas referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 22 of Regula ­ tion (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aqua ­ culture products ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration of the categories of the products concerned. 3. The quotas referred to under order numbers 09.2753 and 09.2755 set out in the Annex hereto shall be divided into two instalments . The first instalment shall be granted during the period from 1 July to 30 September 1993 and the second instalment during the period from 1 October to 31 December 1993. The amounts to be allocated for each of these periods amount to 50 % of each quota respectively. Any remaining amounts not used up by 30 September 1993 shall be automatically carried forward to be used in the second instalment, if need be. Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg (&lt;) OJ No L 388 , 31 . 12. 1992, p. 1 . No L 131 /2 28 . 5. 93Official Journal of the European Communities 4. The Commission shall during September 1993 undertake a re-evaluation of the quotas mentioned in paragraph 1 taking into account the Community market situation for the products in question and the situation with regard to the entry into force of the Agreements concluded in the framework of the European Economic Area, and shall submit, if necessary, appropriate proposals . Article 2 The quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate adminis ­ trative measures in order to ensure effective administra ­ tion thereof. Article 3 If an importer presents in a Member State an entry for release for free circulation, including a request for prefe ­ rential benefit for a product covered by this Regulation and if this entry for release is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corresponding to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said entries, shall be transmitted to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the entries for release for free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed by the Commission of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have equal and uninterrupted access to the quotas for such time as the residual balance of the quota-volumes so permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1993 . For the Council The President B. WESTH 28 . 5. 93 Official Journal of the European Communities No L 131 /3 ANNEX n a n nt Amount QuotaCN code (') Description J*". , of quota dutynumber Penod (in tonnes) ( °/l) 09.2753 ex 0302 50 Cod (Gadus morhua, Gadus ogac, Gadus macro - from 1 . 7 to 27 500 3,7 ex 0302 69 35 cephalus), and fish of the genus Boreogadus saida, 31.12.1993 ex 0303 60 excluding livers, roes, presented fresh, chilled or ex 0303 79 41 . frozen (') (b) 09.2755 ex 0302 63 00 Coalfish (Pollachius virens), excluding livers, roes, from 1 . 7 to 17 500 3,7 ex 0303 73 00 presented fresh, chilled or frozen, for processing 31.12.1993 0 0 09.2765 0305 62 00 Cod (Gadus morhua, Gadus ogac, Gadus macro - from the date 60 000 4 0305 69 10 cephalus) and fish of the species Boreogadus of entry into saida, salted or in brine, but not dried or smoked force of this Regulation until 31.12.1993 09.2767 0305 51 10 Cod (Gadus morhua, Gadus ogac, Gadus macro - from the date 500 7 0305 59 1 1 cephalus) and fish of the species Boreogadus of entry into saida, dried, unsalted, not smoked force of this Regulation until 31.12.1993 09.2769 ex 0305 30 1 1 Fish fillets, salted or in brine, of cod (Gadus from the date 3 000 8 ex 0305 30 19 morhua, Gadus ogac, Gadus macrocephalus) and of entry into of fish of the species Boreogadus saida force of this Regulation until 31.12.1993 09.2771 ex 0305 30 90 Fillets of coalfish (Pollachius virens) salted, for from the date 2 000 10 processing (') (b) of entry into force of this Regulation until 31 . 12. 1993 09.2789 ex 0302 21 10 Lesser or Greenland halibut (Reinhardtus hippo - from 1 . 7 to 3 900 4 ex 0303 31 10 glossoides), fresh, chilled or frozen, for processing 31 . 12. 1993 (a) 0 (') See Taric codes in appendix. (a) Control of the use for this special purpose shall be carried out pursuant to the relevant provisions. (*&gt;) The quotas shall apply to products intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  chilling,  freezing,  deep freezing,  thawing, separation, The quota is not allowed for products intended, in addition to undergo treatment (or operations) qualifying for the quota where such treatment (or opera ­ tions) is (are) carried out at retail or catering level . The reduction of customs duties shall apply only to fish intended for human consumption. No L 131 /4 Official Journal of the European Communities 28 . 5. 93 Appendix Taric Codes Order number CN code Taric code 09.2753 ex 0302 50 10 0302 50 10 * 10 ex 0302 50 90 0302 50 90*11 ex 0302 50 90 0302 50 90 *91 ex 0302 69 35 0302 69 35 * 10 ex 0303 60 11 0303 60 11 * 10 ¢ ex 0303 60 19 0303 60 19*10 ex 0303 60 90 0303 60 90 * 10 ex 0303 79 41 0303 79 41 * 10 09.2755 ex 0302 63 00 0302 63 00*10 ex 0303 73 00 0303 73 00 * 10 09.2769 ex 0305 30 1 1 0305 30 1 1 * 10 ex 0305 30 19 0305 30 19 *21 ex 0305 30 19 0305 30 19*81 09.2771 ex 0305 30 90 0305 30 90*13 09.2789 ex 0302 21 10 0302 21 10*10 ex 0303 31 10 0303 31 10*10